Name: Commission Regulation (EC) No 23/2001 of 5 January 2001 laying down special measures for the beef sector that depart from the provisions of Regulation (EC) No 800/1999, Regulation (EEC) No 3719/88, Regulation (EC) No 1291/2000 and Regulation (EEC) No 1964/82
 Type: Regulation
 Subject Matter: trade policy;  European Union law;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R0023Commission Regulation (EC) No 23/2001 of 5 January 2001 laying down special measures for the beef sector that depart from the provisions of Regulation (EC) No 800/1999, Regulation (EEC) No 3719/88, Regulation (EC) No 1291/2000 and Regulation (EEC) No 1964/82 Official Journal L 003 , 06/01/2001 P. 0007 - 0008Commission Regulation (EC) No 23/2001of 5 January 2001laying down special measures for the beef sector that depart from the provisions of Regulation (EC) No 800/1999, Regulation (EEC) No 3719/88, Regulation (EC) No 1291/2000 and Regulation (EEC) No 1964/82THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Articles 29(2)(a), 33(12) and 41 thereof,Whereas:(1) Council Regulation (EEC) No 565/80(2), as amended by Regulation (EEC) No 2026/83(3), lays down general rules on the advance payment of export refunds in respect of agricultural products.(2) Commission Regulation (EC) No 800/1999(4), as amended by Regulation (EC) No 1557/2000(5), lays down common detailed rules for the application of the system of export refunds on agricultural products.(3) Commission Regulation (EEC) No 3719/88(6), as last amended by Regulation (EC) No 1127/1999(7), and Commission Regulation (EC) No 1291/2000(8) (for licences applied for from 1 October 2000) lay down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products.(4) Commission Regulation (EC) No 1445/95(9), as last amended by Regulation (EC) No 1659/2000(10), lays down rules of application for import and export licences in the beef and veal sector.(5) Commission Regulation (EEC) No 1964/82(11), as last amended by Regulation (EC) No 1470/2000(12), lays down the conditions for granting special export refunds on certain cuts of boned meat.(6) Following the occurrence of cases of bovine spongiform encephalopathy, the health measures taken by the authorities of certain third countries in regard to exports of bovine animals and their meat have seriously affected the financial interests of exporters. The possibilities for exportation under the terms of Regulations (EEC) No 565/80, (EC) No 800/1999, (EEC) No 3719/88, (EC) No 1291/2000 and (EEC) No 1964/82 have been seroiusly restricted.(7) It is therefore necessary to limit the adverse impact on exporters by adopting special provisions, notably the extension of certain time limits set in the refund rules, applying to export operations that in these circumstances it has not been possible to complete.(8) These provisions should benefit only operators who can show on the basis of the documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89(13), as last amended by Regulation (EC) No 3235/94(14), that they have in the circumstances been unable to export and that their licences were requested in order to export to the countries that have adopted the health measures in question.(9) Given the way in which the situation has evolved, this Regulation should be brought into force immediately.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. This Regulation shall apply to the products listed in Article 1(1) of Regulation (EC) No 1254/1999.2. It shall apply only in cases where the exporter shows to the satisfaction of the competent authority that he was unable to export owing to the introduction of health measures by the authorities of the countries of destination in response to the cases of bovine spongiform encephalopathy.Competent authorities shall base their assessment on the commercial documents referred to in Article 1(2) of Regulation (EEC) No 4045/89.Article 21. At the holder's request export licences issued under Regulation (EC) No 1445/95 that were applied for by 15 December 2000 shall, if their validity did not expire before 1 November 2000, be cancelled and the security released.2. On application by the exporter in the case of products for which by 15 December 2000.- the customs export formalities had been completed or which had been placed under one of the customs control procedures referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, the 60-day time limit for leaving the Community's customs territory referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88, Article 32(1)(b)(i) of Regulation (EC) No 1291/2000 and Articles 7(1) and 34(1) of Regulation (EC) No 800/1999 is raised to 150 days,- the customs export formalities had been completed but which had not yet left the Community's customs territory or which had been placed under one of the customs control procedures referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, the exporter shall repay any refund paid in advance and the various securities pertaining to the operations shall be released,- the customs formalities had been completed and which had left the Community's customs territory, they may be brought back and released for free circulation in the Community. The exporter shall repay any refund paid in advance and the various securities pertaining to the operations shall be released,- the customs formalities had been completed and which had left the Community's customs territory, they may be brought back to be placed under a suspensive procedure in a free zone, free warehouse or customs warehouse for a maximum of 120 days before reaching their final destination. This shall not affect payment of the refund for the actual final destination or the security lodged in respect of the licence.Article 3Notwithstanding the first subparagraph of Article 6(1) of Regulation (EEC) No 1964/82, at the exporter's request he shall, if the customs export formalities or the formalities for placing goods under one of the customs control procedures referred to in Articles 4 and 5 of Regulation (EEC) No 565/80 were not completed by 15 December 2000 for the total quantity of meat entered on a certificate as provided for in Article 4(1) of Regulation (EEC) No 1964/82 issued before 15 December 2000, retain the special refund on the quantities exported and released for consumption in a third country. The requirements of Article 6(2) and (3) of Regulation (EEC) No 1964/82 shall not apply in these cases.The above provisions shall also apply if, as a result of application of the second or third indent of Article 2(2) of this Regulation, part of the total quantity entered on the certificate provided for in Article 4(1) of Regulation (EEC) No 1964/82 has not been released for consumption in a third country.Article 41. Article 18(3)(a), the 20 % reduction provided for in the second indent of Article 18(3)(b), and the 10 % and 15 % increases provided for in Article 25(1) and the second subparagraph of Article 35(1) of Regulation (EC) No 800/1999 respectively shall not apply to exports made under licences applied for by 15 December 2000.2. If entitlement to the refund is lost, the penalty specified in Article 51(1)(a) of Regulation (EC) No 800/1999 shall not apply.Article 5For each situation indicated in Article 2, Member States shall on Thursdays notify the quantities of products concerned for the previous week, specifying the date of issue of the licences and the respective category.Article 6This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 62, 7.3.1980, p. 5.(3) OJ L 199, 22.7.1983, p. 12.(4) OJ L 102, 17.4.1999, p. 11.(5) OJ L 179, 18.7.2000, p. 6.(6) OJ L 331, 2.12.1988, p. 1.(7) OJ L 135, 29.5.1999, p. 48.(8) OJ L 152, 24.6.2000, p. 1.(9) OJ L 143, 27.6.1995, p. 35.(10) OJ L 192, 28.7.2000, p. 10.(11) OJ L 212, 21.7.1982, p. 48.(12) OJ L 165, 6.7.2000, p. 16.(13) OJ L 388, 30.12.1989, p. 18.(14) OJ L 338, 28.12.1994, p. 16.